Citation Nr: 0821158	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-27 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as due to an undiagnosed illness.  


ATTORNEY FOR THE BOARD

A. Beyt, Intern


INTRODUCTION

The veteran had active service from November 1987 to 
September 1991 in the United States Marine Corps.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied service connection for a lung 
disorder manifested by undiagnosed Gulf War illness.  

The Board notes that in the veteran's November 2007 Notice of 
Disagreement (NOD), the veteran complained of new ailments 
concerning gastrointestinal problems, severe vertigo, 
headaches, and skin problems which he attributes to his 
service in the Persian Gulf.  These issues are referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for a lung 
disorder.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran has claimed entitlement to service connection for 
a lung disorder which he alleged is due to taking anthrax 
pills as well as exposure to Kuwaiti oil fires during his 
active duty.  The veteran's DD Form 214 shows that he served 
as a machine gunner and completed a tour during the Persian 
Gulf War.    

The Board notes that on the veteran's May 1987 entrance 
medical examination report, "yes" was selected next to 
"frequent colds" and "shortness of breath."  The 
accompanying physician notes denote "no asthma, pain or 
wheezing."  During the veteran's Marine training, the 
veteran reported to sick call in December 1987 with 
congestion and was diagnosed with pneumonia.  January 1988 
service records show the veteran had a sore throat and a 
fever.  August and September 1988 service treatment records 
show the veteran reported dizziness and headaches.  February 
1989 and January 1990 records show complaints of a cough.  
December 1990 records exhibit complaints of a cough and also 
difficulty breathing, coughing, and diarrhea.  January 1991 
records display evidence of continued complaints of severe 
headaches and coughing.  May 1991 records show the veteran 
was "exposed to smoke from oil . . . field."  September 
1991 service records further explain the veteran was 
subjected to oil fire smoke in Kuwait.  The veteran asserts 
on his November 2007 NOD that, "[m]y unit passed within 50-
100 yards of these oil wells" and "after exposure . . . I 
continued to excrete black mucous from my eyes and nose."  
He also relays that he was ordered to take anthrax pills 
"even though the pills upset [his] stomach, nausea, 
diarrhea, and gave me headaches."  On the veteran's 
September 1991 discharge examination, "chronic coughing, 10 
months" was reported as well as affirmative answers to 
"frequent or severe headaches," "chronic or frequent 
colds," and "chronic cough."  However, the Board observes 
that the discharge clinical evaluation was marked "normal" 
as the status of the veteran's health.  The Board notes the 
veteran has been diagnosed with mild asthma.  The Board also 
points out the veteran had recurrent bouts of pneumonia 
during active service.  

The Board acknowledges that in June 2007, VA arranged for the 
veteran to be examined by a VA physician.  The VA physician 
reviewed the veteran's medical records and claim file.  
However, the VA examiner was instructed only to determine if 
the veteran's current asthma was linked to the veteran's 
pneumonia he had during active duty.  The pertinent 
impression was that the veteran's diagnosed asthma was not 
caused by his previous pneumonia.  In particular, the VA 
examiner noted there is no clear connection between pneumonia 
and asthma.  The Board finds that while the VA examiner did 
not err in his examination of the veteran, there was error in 
the scope of his query.  The VA examiner should have been 
requested to determine whether the veteran's lung ailments 
were caused or aggravated by the veteran's service, not only 
whether the veteran's pneumonia caused his current asthma.  

Given the aforementioned reasoning, the Board finds an 
additional medical examination is warranted to clarity both 
the nature and etiology of his lung condition.  Under the 
Veterans Claims Assistance Act of 2000 (VCAA), the VCAA 
requires that the VA assist a claimant in obtaining evidence 
needed to substantiate the claim.  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Thus, 
given the veteran's contentions regarding his ailments, and 
the service and medical evidence suggesting the current 
disability possibly attributable to service, the Board finds 
that an additional examination is necessary prior to final 
appellate review.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (Holding that under 38 U.S.C.A. § 5103A(d)(2), VA was 
to provide a medical examination where, the claimant had been 
diagnosed to have tinnitus, and had proffered competent lay 
evidence that he had continuous symptoms of the disorder 
[i.e., ringing in the ears] since his discharge).

Based on the above, the Board finds that the results of June 
2007 VA examination are insufficient and another VA 
examination is required.  The Board truly regrets the further 
delay involved with a remand.  However, because the VA 
examiner was not instructed to consider the veteran's entire 
record and provide a nexus opinion in consideration of all of 
the veteran's appellate assertions and claimed theories of 
entitlement, the Board is unable to issue a final decision.  
See 38 C.F.R. §§ 3.303, 3.306, 3.317; Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to 
determine if the veteran's lung 
disorder(s) had its onset during, was 
aggravated by, or is in any way related 
to, service.  The claims file must be 
made available to the examiner for 
review, and the examination report 
should reflect that such review was 
accomplished.  All appropriate testing 
should be undertaken in connection with 
the examination, and all lung disorders 
found to be present should be 
identified.  

a.  The examiner should express an 
opinion as to whether the veteran's lung 
disorder(s) pre-existed his military 
service.  If it is determined that the 
disorder(s) existed prior to service, 
the examiner is requested to offer an 
opinion as to whether it was aggravated 
during.  If so, the examiner should 
address whether the permanent increase 
in severity was due to the normal 
progression of the disorder, or whether 
such worsening constituted chronic 
aggravation of the disorder due to 
service.  (Note:  aggravation connotes a 
permanent worsening above the base level 
of disability, not merely acute and 
transitory increases in symptoms or 
complaints.)

b.  If it is determined that the 
veteran's lung disorder(s) did not exist 
prior to service, the examiner should 
express an opinion as to whether it is 
at least as likely as not (a 50 percent 
probability or more) that the veteran's 
currently diagnosed lung disorder(s) was 
(were) incurred in service or related to 
active service.

A complete rationale must be provided 
for any opinion offered.  If the VA 
examiner concludes that an opinion 
cannot be offered without engaging in 
speculation then she/he should indicate 
this.

2.  After accomplishing any other 
development deemed appropriate, 
readjudicate the claim of entitlement to 
service connection for a lung disorder, 
to include as due to an undiagnosed 
illness.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further 
appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


